Gray, C. J.
The rules and orders of the mayor and aider-men of Boston prohibit the setting up, using or driving of any hackney carriage for the conveyance of persons for hire from place to place within the city without a license from the board of aldermen; or the standing with such a carriage, to be employed, at any public place other than the stand so assigned to it; and require such carriages to be licensed annually and marked and numbered, and the driver of any carriage, which has been licensed to stand at any street, square, railroad station, steamboat landing or place of public entertainment, to wear a badge. Laws and Ordinances of Boston, (ed. 1869,) Carriages, §§ 3-14.
They also prescribe “ the prices or rates of fare to be taken by or paid to the owner, driver or other person having charge of any hackney carriage,” for carrying a passenger from one place to another within the city; and further provide as follows : “ The baggage used by any person in travelling shall be free of charge.” “No owner, driver or other person having charge of a hackney carriage shall demand or receive any more than the price or rate of fare herein established, under a penalty of not less than ten nor more than fifty dollars for each offence; and he shall forfeit his license, And for refusing to carry any passenger from any railroad station or steamboat landing to any point within the city, the owner, driver or other person having charge of such hackney sarriage shall be subject to a like penalty.” §§ 16, 17.
*330These regulations are a reasonable exercise of the authority conferred upon the mayor and aldermen by the Gen. Sts. c. 19, § 14. They are manifestly intended to secure the use of suitable hackney carriages and the services of competent drivers for the accommodation of public travel within the city, at the rates of fare thereby established. And they limit the compensation which any hackney coachman, plying his business, shall be permitted to demand or receive for doing all that is necessary to carry a passenger and his baggage from place to place within the city, and for all services reasonably incident to such transportation. Commonwealth v. Stodder, 2 Cush. 562, 574, 575. Commonwealth v. Duane, 98 Mass. 1.
The defendant had therefore no right to refuse to carry the passenger and his baggage from the Eastern Railroad Station to any place within the city, or to demand or receive any greater compensation for the performance of that duty than the prescribed fare. If he did either, he was liable to the penalty. To allow him to make a special contract at a higher rate, upon the ground that unusual speed or care or skill in driving was required in order to reach the place of destination in a particular time, would enable him easily to evade the regulations established for the protection of the public, and would open the door to that extortion which it was the very object of those regulations to prevent. It does not appear that the services performed by the defendant were of any other kind than taking up the passenger and his baggage at one railroad station, driving them from that station to another, and leaving them there. The defendant therefore fails to show any ground for sustaining his exceptions to the ratings and instructions at the trial.
Exceptions overruled.